Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rappaport, J.), rendered September 27, 2002, convicting her of attempted assault in the first degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is reversed, on the law, the defendant’s plea is vacated, and the matter is remitted to Supreme Court, Kings County, for further proceedings on the indictment.
On June 5, 2002, during her plea allocution, the defendant stated that she arrived at her home to find her ex-boyfriend and the complainant “removing stuff’ from her apartment. The defendant stated that a struggle ensued, she stabbed the complainant with a knife, and that she was “scared” during the incident. Near the conclusion of the allocution, the prosecutor objected, stating “It is not satisfactory to the People, your Honor. She’s indicated she did it because she was scared, she indicated that—.” However, before the prosecutor could complete her state*1170ment, the court replied, “Who cares about scared. She stabbed her. I’ll accept the plea.”
On appeal, the defendant contends that she should be permitted to withdraw her plea of guilty, inter alia, because her allocution was inconsistent with the crime of attempted assault in the first degree and suggested that she had a justification defense.
In order to be valid, a plea of guilty must be entered voluntarily, knowingly, and intelligently (see People v Hill, 9 NY3d 189, 191 [2007]; People v Fiumefreddo, 82 NY2d 536, 543 [1993]). Where a defendant’s recitation of the facts underlying the crime pleaded to clearly casts significant doubt upon the defendant’s guilt or otherwise calls into question the voluntariness of the plea, the trial court has a duty to inquire further to ensure that defendant’s plea of guilty is knowing and voluntary (see People v Lopez, 71 NY2d 662, 666 [1988]). Here, a review of the entire factual recitation during the defendant’s plea allocution raises the possibility of a justification defense, thereby casting significant doubt on the defendant’s guilt (see Penal Law § 35.15 [2] [c]; § 35.20 [3]; People v Lopez, 71 NY2d at 666; cf. People v Ponder, 34 AD3d 1314, 1315 [2006]; People v Wolcott, 27 AD3d 774, 775 [2006]; People v Rumrill, 258 AD2d 928, 929 [1999]). Specifically, a justification to the crime of attempted assault in the first degree exists as an individual may use deadly physical force when that individual, in possession of a dwelling, reasonably believes that another is committing or attempting to commit a burglary of such dwelling, and the individual reasonably believes that deadly force is necessary to prevent or terminate the commission or attempted commission of such burglary (see Penal Law § 35.20 [3]; cf. People v Adames, 52 AD3d 617, 619 [2008]). Although the dissent asserts that the defendant’s contention regarding her plea allocution is unpreserved for appellate review, this case presents a rare exception to the preservation requirement insofar as the voluntariness of the plea was called into question before the court (see People v Lopez, 71 NY2d at 665-666; People v Ferraro, 49 AD3d 550, 551 [2008]). Moreover, we respectfully disagree with the dissent’s position that the defendant’s allocution did not suggest that she justifiably used deadly physical force to terminate the commission of a burglary or an attempted burglary. Here, the Supreme Court should not have accepted the plea “without making further inquiry to ensure that defendant understood] the nature of the charge and that the plea [was] intelligently entered” (People v Lopez, 71 NY2d at 666). A further inquiry by the Supreme Court would have revealed whether the defendant had a viable justification defense and whether she understood the ramifications thereof.
*1171Accordingly, we reverse the judgment, vacate the plea of guilty, and remit the matter to the Supreme Court, Kings County, for further proceedings on the indictment (cf. People v Ferraro, 49 AD3d at 551; People v Rodriguez, 14 AD3d 719, 720 [2005]; People v Pangburn, 298 AD2d 989 [2002]).
In light of our determination, we need not address the defendant’s remaining contentions. Dickerson, Leventhal and Lott, JJ., concur.